Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract is a single sentence that appears to recite claim 1. The abstract is not in narrative form and fail to a concise statement of the technical disclosure of the patent.


The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 – 6, and 9 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Claim 2 recites the limitation "the setting of the back-up page".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, the limitation “with reference to” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Claim 9 recites the limitation "blocks".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the selected normal blocks".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the first reference number of times".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, the limitation “detecting, in a first detection operation, an over-read page, a number of read requests to which is equal to or greater than a first reference number, among a plurality of pages in each of the normal blocks;” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear what is detected. Specifically, “an over-read page”, “a number of read requests to which is equal to or greater than a first reference number”, or “a plurality of pages in each of the normal blocks”. 

Claim 11 recites the limitation "the setting of the back-up pages".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the reading operation".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Claim 12 recites the limitation "the invalidating operation".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the limitation “with reference to” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 14, the limitation “programming/reading” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the operation performed. 

Claim 14 recites the limitation "the test operation".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, the limitation “no page with programmable/readable data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “programmable/readable data”. The examiner asserts the claimed page may have “programmable/readable” storage locations, but is unclear regarding “data”.

Regarding claim 17, the limitation “normal blocks” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in 

Claim 17 recites the limitation "the selected normal blocks".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, the limitation “normal blocks” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the normal blocks previously disclosed or additional normal blocks. 

Claim 19 recites the limitation "the copied data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the original data".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 19, the limitation “detected to operate normally” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “normally”. 

Claim 20 recites the limitation "the copied data".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 10 – 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seol, U.S. Publication 2009/0034328 (herein Seol), in view of Liu et al., U.S. Publication 2018/0254092 (herein Liu). 

Regarding claim 1, Seol teaches: A memory system comprising: a nonvolatile memory device including a plurality of memory blocks each including a plurality of pages, wherein the plurality of memory blocks include at least one bad block and normal block (paragraph 0016); and a controller suitable for performing a backup operation of copying data from an over-read page into a back-up page when the over-read page, a number of read requests to which is equal to or greater than a first reference number, is detected among the plurality of pages in the normal block (figure 7), and reading the data from the back-up page in response to a read request for the over-read page after the backup operation (paragraph 0017, 0055). Seol does not explicitly teach: wherein the controller is further suitable for performing an operation of 
Liu teaches: wherein the controller is further suitable for performing an operation of setting a page which is programmable/readable, among the plurality of pages in the bad block, as the back-up page (figure 3).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Seol: a nonvolatile memory device including a plurality of memory blocks and a controller suitable for performing a backup operation of copying data; with the teaching of Liu: setting a page which is programmable/readable, among the plurality of pages in the bad block for the purpose of managing memory location (figure 3). Backup operations are well-known in the art (figure 7). Bad blocks are well-known in the art (paragraph 0016). Tracking pages is a well-known design choice in the art (figure 3). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 2, Seol and Liu teach the limitations of the parent claim. Seol additionally teaches: when a number of errors equal to or greater than a reference value occur when reading data from the back-up page in response to the read request for the over-read page, the controller reads data from the over-read page, invalidates the back-up page, and performs an operation of canceling the setting of the back-up page (paragraph 0040, 0055, 0058). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3, Seol and Liu teach the limitations of the parent claim. Seol additionally teaches: the controller sets an empty page, among the plurality of pages in the normal block, as the back-up page when no page which is programmable/readable is present among the plurality of pages in the bad block (paragraph 0040, 0055, 0058; figure 7). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, Seol and Liu teach the limitations of the parent claim. Seol does not explicitly teach: the controller detects at least one page which is programmable/readable, among the plurality of pages in the bad block, during a detection time period, and generates a page list including the detected page, and wherein the controller sets the back-up page with reference to the page list.
Liu teaches: the controller detects at least one page which is programmable/readable, among the plurality of pages in the bad block, during a detection time period, and generates a page list including the detected page, and wherein the controller sets the back-up page with reference to the page list (figure 3). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 5, Seol and Liu teach the limitations of the parent claim. Seol additionally teaches: dummy data (paragraph 0036, 0058). Seol does not explicitly teach: the controller detects the page which is programmable/readable by performing a test operation of programming/reading data in each of the pages in the bad block, and wherein the controller detects, as the page which is programmable/readable, a page 
Liu teaches: the controller detects the page which is programmable/readable by performing a test operation of programming/reading data in each of the pages in the bad block, and wherein the controller detects, as the page which is programmable/readable, a page whose number of errors is less than or equal to a reference number of errors as a result of performing the test operation (figure 3, element S306). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 7, Seol and Liu teach the limitations of the parent claim. Seol additionally teaches: the controller sets an empty page, among the plurality of pages in the normal block, as the back-up page when no page with programmable/readable data is present among the plurality of pages in the bad block (figure 7). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 10, Seol teaches: An operating method of a memory system that includes a nonvolatile memory device including a plurality of memory blocks each including a plurality of pages (figure 6), the operating method comprising: dividing the plurality of memory blocks into at least one bad block and normal blocks (paragraph 0016); detecting, in a first detection operation, an over-read page, a number of read requests to which is equal to or greater than a first reference number, among a plurality of pages in each of the normal blocks (figure 7); copying data from the over-read page 
Liu teaches: setting, in a first setting operation, a page which is programmable/readable, among a plurality of pages in the bad block, as a back-up page (figure 3). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 11, Seol and Liu teach the limitations of the parent claim. Seol additionally teaches: reading the data from the over-read page when a number of errors that occur in the copying operation is equal to or greater than a reference value; and invalidating the back-up page and then canceling the setting of the back-up page after the reading operation (paragraph 0040, 0055, 0058). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, Seol and Liu teach the limitations of the parent claim. Seol additionally teaches: setting, in a second setting operation, an empty page, among the plurality pages in a normal block, as the back-up page when there is no page which data is programmable/readable present among the plurality of pages in the bad block, after the invalidating operation (paragraph 0040, 0055, 0058; figure 7). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 13, Seol and Liu teach the limitations of the parent claim. Seol does not explicitly teach: detecting, in a second detection operation, at least one page which is programmable/readable, among the plurality of pages in the bad block, during a detection time period, and generating a page list including the detected page, wherein the first setting operation is performed with reference to the page list.
Liu teaches: detecting, in a second detection operation, at least one page which is programmable/readable, among the plurality of pages in the bad block, during a detection time period, and generating a page list including the detected page, wherein the first setting operation is performed with reference to the page list (figure 3).
And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 14, Seol and Liu teach the limitations of the parent claim. Seol additionally teaches: dummy data (paragraph 0036, 0058).Seol does not explicitly teach: programming/reading data set in each of the pages in the bad block; and detecting, in a third detection operation, as the page which is programmable/readable, a page in which a set number of errors or less occurred as a result of performing the test operation.
Liu teaches: programming/reading data set in each of the pages in the bad block (figure 3, element S306); and detecting, in a third detection operation, as the page which is programmable/readable, a page in which a set number of errors or less occurred as a result of performing the test operation (figure 3, element S306). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 16, Seol and Liu teach the limitations of the parent claim. Seol additionally teaches: setting, in a third setting operation, an empty page, among the plurality of pages in the normal block, as the back-up page when no page with programmable/readable data is present among the plurality of pages in the bad block (figure 7). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 19, Seol teaches: a memory device including first and second blocks having first and second pages respectively (paragraph 0016); and a controller suitable for controlling the memory device to: copy current data from the first page into the second page, when the first page has been read more than a threshold number of times (figure 7); and read the copied data from the second page in response to a read request for the original data (paragraph 0017, 0055). Seol does not explicitly teach: wherein the second page is detected to operate normally when the second block is detected as a bad block at a time that the current data is copied.
Liu teaches: wherein the second page is detected to operate normally when the second block is detected as a bad block at a time that the current data is copied (figure 3). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 20, Seol and Liu teach the limitations of the parent claim. Seol additionally teaches: the controller is suitable for controlling the memory device to read .

Allowable Subject Matter
Claims 6, 8, 9, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Amidi; Mike Hossein et al.	US 20150248249 A1
KANNO; Shinichi		US 20170262365 A1
Cai; Yu et al.			US 20190304562 A1
NINOSE; Kenta et al.	US 20160259675 A1
Yamamoto; Akira et al.	US 20130067139 A1
Maki; Nobuhiro et al.	US 20090055613 A1
WONG; KELVIN		US 20180357142 A1
Williams; Gregory G. et al.	US 20060239075 A1
a controller suitable for performing a backup operation of copying data from an over-read page into a back-up page when the over-read page, a number of read requests to which is equal to or greater than a first reference number, is detected among the plurality of pages in the normal block, and reading the data from the back-up page in response to a read request for the over-read page after the backup operation, 
wherein the controller is further suitable for performing an operation of setting a page which is programmable/readable, among the plurality of pages in the bad block, as the back-up page.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Daniel F. McMahon/Primary Examiner, Art Unit 2111